 



EXHIBIT 10.37
CASH AMERICA INTERNATIONAL, INC.
SUPPLEMENT NO. 9 TO NOTE AGREEMENT
As of December 31, 2006
To the Persons Named on
Annex 1 Hereto
Ladies and Gentlemen:
     Cash America International, Inc., a Texas corporation (hereinafter, the
“Company”), together with its successors and assigns, agrees with you as
follows:
1. PRELIMINARY STATEMENTS.
     1.1. Note Issuance, etc.
     The Company issued and sold $20,000,000 in aggregate principal amount of
its 8.14% Senior Notes due July 7, 2007 (as they may be amended, restated or
otherwise modified from time to time, the “Senior Notes”) pursuant to that
certain Note Agreement, dated as of July 7, 1995 (as amended by each of (i) that
certain First Supplement to 1995 Note Agreement, dated as of November 10, 1995,
(ii) that certain Second Supplement to 1995 Note Agreement, dated as of
December 30, 1996, (iii) that certain Third Supplement to 1995 Note Agreement,
dated as of December 30, 1997, (iv) that certain Fourth Supplement to 1995 Note
Agreement, dated as of December 31, 1998, (v) that certain Fifth Supplement to
1995 Note Agreement, dated as of September 29, 1999, (vi) that certain Sixth
Supplement to 1995 Note Agreement, dated as of June 30, 2000, (vii) that certain
Seventh Supplement to 1995 Note Agreement, dated as of September 30, 2001, and
(viii) that certain Supplement No. 8 to Note Agreement, dated as of September 7,
2004, and as in effect immediately prior to giving effect to the Amendments (as
defined below) provided for hereby, the “Existing Note Agreement”, and as
amended hereby, the “Note Agreement”). The register for the registration and
transfer of the Senior Notes indicates that the parties named in Annex 1 (the
“Current Holders”) to this Supplement No. 9 to Note Agreement (this “Amendment
Agreement”) are currently the holders of the entire outstanding principal amount
of the Senior Notes.
2. DEFINED TERMS.
     Capitalized terms used herein and not otherwise defined herein have the
meanings ascribed to them in the Note Agreement.
3. AMENDMENTS TO THE EXISTING NOTE AGREEMENT.
     Subject to Section 5, the Existing Note Agreement is amended as provided
for by this Amendment Agreement as follows:
     3.1. Section 2.01; Definitions. Section 2.01 of the Existing Note Agreement
shall be and is hereby amended by inserting into such Section, in its proper
alphabetical order, the following definition:

 



--------------------------------------------------------------------------------



 



     ““Check Giant Earnout Liabilities” means current liabilities arising from
the obligations of the Company to pay the former holders of equity interests in
the business operated by The Check Giant LLC to the extent and only to the
extent (i) such liabilities constitute a portion of the consideration to be paid
as earnout payments for the acquisition of such business, as more particularly
described in the January 22, 2007 memorandum from Austin Nettle to the holders
of the Notes, and (ii) the Company has unused lines of credit available to it
that are equal to or greater than such earnout payments at any date of
calculation pursuant to Section 9.03.”
     3.2. Section 9.03; Current Assets to Current Liabilities Ratio.
Section 9.03 of the Existing Note Agreement shall be and is hereby amended and
replaced in its entirety to read as follows:
     “Section 9.03 Current Assets to Current Liabilities Ratio.
     The Company will not permit the ratio of (a) Consolidated Current Assets to
(b) Consolidated Current Liabilities (other than Check Giant Earnout
Liabilities) to be less than 3.5 to 1 as of the last day of any Fiscal Quarter
ending on or after the Closing Date.”
Such amendments are referred to herein, collectively, as the “Amendments.”
4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
     To induce you to enter into this Amendment Agreement and to consent to the
Amendments, the Company represents and warrants to you as follows:
     4.1. Full Disclosure.
     Neither the financial statements and other certificates previously provided
to each of the Current Holders pursuant to the provisions of the Existing Note
Agreement nor the statements made in this Amendment Agreement nor any other
written statements furnished to each of the Current Holders by or on behalf of
the Company in connection with the proposal and negotiation of the transactions
contemplated hereby (including, without limitation, the January 22, 2007
memorandum from Austin Nettle to the holders of the Senior Notes in the form
attached hereto as Exhibit B describing the Check Giant Earnout Liabilities),
taken as a whole, contained any untrue statement of a material fact or omitted a
material fact necessary to make the statements contained therein and herein not
misleading, in each case as of the time such financial statements or
certificates were provided or such statements were made or furnished. There is
no fact known to the Company relating to any event or circumstance that has
occurred or arisen since the Closing Date that the Company has not disclosed to
each of the Current Holders in writing that has had or, so far as the Company
can now reasonably foresee, could reasonably be expected to have, a Material
Adverse Effect.
     4.2. Power and Authority.
     The Company has all requisite corporate power and authority to enter into
and perform its obligations under this Amendment Agreement.

2



--------------------------------------------------------------------------------



 



     4.3. Due Authorization.
     This Amendment Agreement has been duly authorized by all necessary action
on the part of the Company, has been executed and delivered by a duly authorized
officer of the Company, and constitutes a legal, valid and binding obligation of
the Company, enforceable in accordance with its terms, except that
enforceability may be limited by applicable bankruptcy, reorganization,
arrangement, insolvency, moratorium, or other similar laws affecting the
enforceability of creditors’ rights generally and subject to the availability of
equitable remedies.
     4.4. No Defaults.
     No event has occurred and no condition exists that, upon the execution and
delivery of this Amendment Agreement, would constitute a Default or an Event of
Default.
5. EFFECTIVENESS OF AMENDMENTS.
     The Amendments shall become effective as of the first date written above
(the “Effective Date”) upon the satisfaction of all of the following conditions
precedent:
     5.1. Execution and Delivery of this Amendment Agreement.
     The Company and each of the Current Holders shall have executed and
delivered this Amendment Agreement.
     5.2. Guarantors.
     Each Guarantor which delivered a Joint and Several Guaranty shall have
executed and delivered to you the Consent and Reaffirmation attached hereto as
Exhibit A.
     5.3. Fees and Expenses.
     Whether or not the Amendments become effective, the Company will promptly
(and in any event within thirty Business Days of receiving any statement or
invoice therefor) pay all reasonable fees, expenses and costs relating to this
Amendment Agreement, including, but not limited to, the reasonable fees of your
special counsel, Bingham McCutchen LLP, incurred in connection with the
preparation, negotiation and delivery of this Amendment Agreement and any other
documents related hereto. Nothing in this Section shall limit the Company’s
obligations pursuant to Section 11.02 of the Note Agreement.
6. MISCELLANEOUS.
     6.1. Part of Existing Note Agreement; Future References, etc.
     This Amendment Agreement shall be construed in connection with and as a
part of the Existing Note Agreement and, except as expressly amended by this
Amendment Agreement, all terms, conditions and covenants contained in the
Existing Note Agreement are hereby ratified and shall be and remain in full
force and effect. Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
Amendment

3



--------------------------------------------------------------------------------



 



Agreement may refer to the Existing Note Agreement without making specific
reference to this Amendment Agreement, but nevertheless all such references
shall include this Amendment Agreement unless the context otherwise requires.
     6.2. Counterparts.
     This Amendment Agreement may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
     6.3. Governing Law.
     THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN NEW YORK.
[Remainder of page intentionally left blank; next page is signature page.]

4



--------------------------------------------------------------------------------



 



     If you are in agreement with the foregoing, please so indicate by signing
the acceptance below on the accompanying counterpart of this agreement and
returning it to the Company, whereupon it will become a binding agreement among
you and the Company.

              CASH AMERICA INTERNATIONAL, INC.
 
       
 
  By:   /s/ Austin D. Nettle
 
            Name: Austin D. Nettle     Title: Vice President and Treasurer

     The foregoing Amendment Agreement is hereby accepted as of the date first
above written. By its execution below, the undersigned represents that it is
either the registered owner of one or more of the Senior Notes or is the
beneficial owner of one or more of the Senior Notes and is authorized to enter
into this Amendment Agreement in respect thereof.
TEACHERS INSURANCE AND ANNUITY
ASSOCIATION OF AMERICA

         
By:
  /s/ Sharon Manewitz
 
    Name: Sharon Manewitz     Title: Managing Director, Special Situations    

[Signature Page to Supplement No. 9 to 1995 Note Agreement]

 



--------------------------------------------------------------------------------



 



Annex 1
CURRENT HOLDERS
Teachers Insurance and Annuity Association of America

 



--------------------------------------------------------------------------------



 



Exhibit A
CONSENT AND REAFFIRMATION
     Each of the undersigned (the “Guarantors”) hereby (i) acknowledges receipt
of a copy of the foregoing Supplement No. 9 to Note Agreement (the “Ninth
Amendment”); (ii) consents to the Company’s execution and delivery thereof;
(iii) agrees to be bound thereby; (iv) affirms that nothing contained therein
shall modify in any respect whatsoever its guaranty of the obligations of the
Company to the holders of the Senior Notes pursuant to the terms of those
certain Joint and Several Guaranties, entered into by the Guarantors pursuant to
the terms of the Note Agreement (collectively, the “Guaranty”); and
(v) reaffirms that the Guaranty is and shall continue to remain in full force
and effect. Although each of the Guarantors has been informed of the matters set
forth herein and in the Ninth Amendment and has acknowledged and agreed to the
same, such Guarantors understand that the holders of the Senior Notes have no
obligation to inform any of the Guarantors of such matters in the future or to
seek any of the Guarantors’ acknowledgment or agreement to future amendments or
waivers, and nothing herein shall create such a duty. Capitalized terms used in
this Consent and Reaffirmation and not otherwise defined herein have the
meanings ascribed to them in the Ninth Amendment.

 



--------------------------------------------------------------------------------



 



     In witness whereof, each of the undersigned has executed this Consent and
Reaffirmation on and as of the date of such Ninth Amendment.
GUARANTORS
CASH AMERICA NET HOLDINGS, LLC

             
 
  By:   /s/ Austin D. Nettle
 
        Name: Austin D. Nettle         Title: Vice President and Treasurer    

CASH AMERICA, INC. OF COLORADO

             
 
  By   /s/ David J. Clay
 
        Name: David J. Clay         Title: Vice President, Secretary and
Treasurer    

BRONCO PAWN & GUN, INC.
CASH AMERICA ADVANCE, INC.
CASH AMERICA FINANCIAL SERVICES, INC.
CASH AMERICA FRANCHISING, INC.
CASH AMERICA HOLDING, INC.
CASH AMERICA, INC.
CASH AMERICA, INC. OF ALABAMA
CASH AMERICA, INC. OF ALASKA
CASH AMERICA, INC. OF ILLINOIS
CASH AMERICA, INC. OF INDIANA
CASH AMERICA, INC. OF KENTUCKY
CASH AMERICA, INC. OF LOUISIANA
CASH AMERICA, INC. OF NEVADA
CASH AMERICA, INC. OF NORTH CAROLINA
CASH AMERICA, INC. OF OKLAHOMA
CASH AMERICA, INC. OF SOUTH CAROLINA
CASH AMERICA, INC. OF TENNESSEE
CASH AMERICA, INC. OF UTAH
CASH AMERICA, INC. OF VIRGINIA
CASH AMERICA MANAGEMENT L.P.,
by its general partner, CASH AMERICA HOLDING, INC.
CASH AMERICA OF MISSOURI, INC.
CASH AMERICA PAWN L.P.,
by its general partner, CASH AMERICA HOLDING, INC.
CASH AMERICA PAWN, INC. OF OHIO
[Signature Page to Guarantor Consent and Reaffirmation — Supplement No. 9 to
1995 Note Agreement]

 



--------------------------------------------------------------------------------



 



CASHLAND FINANCIAL SERVICES, INC.
DOC HOLLIDAY’S PAWNBROKERS & JEWELLERS, INC.
EXPRESS CASH INTERNATIONAL CORPORATION
FLORIDA CASH AMERICA, INC.
GEORGIA CASH AMERICA, INC.
GAMECOCK PAWN & GUN, INC.
HORNET PAWN & GUN, INC.
LONGHORN PAWN AND GUN, INC.
MR. PAYROLL CORPORATION
RATI HOLDING, INC.
TIGER PAWN & GUN, INC.
UPTOWN CITY PAWNERS, INC.
VINCENT’S JEWELERS AND LOAN, INC.

             
 
  By:   /s/ Austin D. Nettle
 
        Name: Austin D. Nettle         Title: Vice President and Treasurer    

CASH AMERICA NET OF ALABAMA, LLC
CASH AMERICA NET OF ALASKA, LLC
CASH AMERICA NET OF ARIZONA, LLC
CASH AMERICA NET OF CALIFORNIA, LLC
CASH AMERICA NET OF COLORADO, LLC
CASH AMERICA NET OF DELAWARE, LLC
CASH AMERICA NET OF FLORIDA, LLC
CASH AMERICA NET OF HAWAII, LLC
CASH AMERICA NET OF IDAHO, LLC
CASH AMERICA NET OF ILLINOIS, LLC
CASH AMERICA NET OF INDIANA, LLC
CASH AMERICA NET OF IOWA, LLC
CASH AMERICA NET OF KANSAS, LLC
CASH AMERICA NET OF LOUISIANA, LLC
CASH AMERICA NET OF MICHIGAN, LLC
CASH AMERICA NET OF MINNESOTA, LLC
CASH AMERICA NET OF MISSOURI, LLC
CASH AMERICA NET OF MONTANA, LLC
CASH AMERICA NET OF NEBRASKA, LLC
CASH AMERICA NET OF NEVADA, LLC
CASH AMERICA NET OF NEW HAMPSHIRE, LLC
CASH AMERICA NET OF NEW MEXICO, LLC
CASH AMERICA NET OF NORTH DAKOTA, LLC
CASH AMERICA NET OF OHIO, LLC
CASH AMERICA NET OF OKLAHOMA, LLC
[Signature Page to Guarantor Consent and Reaffirmation — Supplement No. 9 to
1995 Note Agreement]

 



--------------------------------------------------------------------------------



 



CASH AMERICA NET OF OREGON, LLC
CASH AMERICA NET OF PA, LLC
CASH AMERICA NET OF PENNSYLVANIA, LLC
CASH AMERICA NET OF RHODE ISLAND, LLC
CASH AMERICA NET OF SOUTH DAKOTA, LLC
CASH AMERICA NET OF TEXAS, LLC
CASH AMERICA NET OF UTAH, LLC
CASH AMERICA NET OF VIRGINIA, LLC,
CASH AMERICA NET OF WASHINGTON, LLC
CASH AMERICA NET OF WISCONSIN, LLC
CASH AMERICA NET OF WYOMING, LLC
CASHNETUSA CO, LLC
CASHNETUSA OR, LLC
THE CHECK GIANT NM, LLC,
by their Manager, CASH AMERICA NET HOLDINGS, LLC

             
 
  By:   /s/ Austin D. Nettle
 
        Name: Austin D. Nettle         Title: Vice President and Treasurer    

[Signature Page to Guarantor Consent and Reaffirmation — Supplement No. 9 to
1995 Note Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit B
MEMORANDUM FROM AUSTIN NETTLE
TO THE HOLDERS OF THE SENIOR NOTES
     Attached.

 